{¶ 1} On July 16, 2002, respondent, David J. Young, filed an application for termination of probation. On August 7, 2002, relator filed a notice of respondent’s completion of monitored probation. Upon consideration thereof, the court finds that respondent has substantially complied with Gov.Bar R. V(9)(D), and with its order dated January 15, 2002, in which the court reinstated respondent and placed him on monitored probation.
{¶ 2} THEREFORE, IT IS ORDERED by the court that the probation of respondent, David J. Young, Attorney Registration No. 0009850, last known business address in Cincinnati, Ohio, be, and hereby is, terminated.
{¶ 3} IT IS FURTHER ORDERED that the Clerk of this court issue certified copies of this order as provided for in Gov.Bar R. V(8)(D)(1), that publication be made as provided for in Gov.Bar R. V(8)(D)(2), and that respondent bear the costs of publication.
{¶ 4} For earlier cases, see Cincinnati Bar Assn. v. Young (2000), 89 Ohio St.3d 306, 731 N.E.2d 631, and Cincinnati Bar Assn. v. Young (2002), 94 Ohio St.3d 1424, 761 N.E.2d 42.
Moyer, C.J., Douglas, Resnick, F.E. Sweeney, Pfeifer, Cook and Lundberg Stratton, JJ., concur.